UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                         4/8/2020
B. Braxton/Obed-Edom,

                                Plaintiff,
                                                            1:17-cv-00199 (GBD) (SDA)
                  -against-
                                                           ORDER
The City of New York et al.,

                                Defendants.


STEWART D. AARON, United States Magistrate Judge:

       WHEREAS, on March 19, 2020, District Judge Daniels entered a Memorandum and Order

recommitting this matter to the undersigned for further analysis regarding whether Plaintiff

was mentally incapable of entering into the August 2018 General Release (the “Release”),

which otherwise would bar his claims in this action, and, if so, the circumstances of Plaintiff’s

counsel’s involvement in the signing of the Release, which may affect the validity of the

contract (see Mem. & Order, ECF No. 146); and

       WHEREAS, the undersigned deems it appropriate for the parties to conduct discovery

regarding the foregoing.

       NOW, THEREFORE, it is hereby ORDERED as follows:

       1. The parties shall have sixty (60) days from the date of this Order to conduct

           discovery, including any document discovery or depositions, regarding Plaintiff’s

           mental capacity at the time he signed the Release and the circumstances of his

           counsel’s involvement. This may include, but is not limited to, third-party discovery

           from the Central New York Psychiatric Center and Tracie A. Sundack, Esq.
     2. In light of recent public health developments and pursuant to Rules 30(b)(3) and

         30(b)(4) of the Federal Rules of Civil Procedure, any depositions in this action may be

         taken via telephone, videoconference or other remote means. In addition, pursuant

         to Rule 30(b)(5), a deposition will be deemed to have taken place “before an officer

         appointed or designated under Rule 28” if such officer attends the deposition using

         the same remote means used to connect all other participants, so long as all

         participants (including the officer) can clearly hear and be heard by all other

         participants.

     3. No later than seven (7) days following the completion of such discovery, Defendant

         shall notify the Court whether it intends to make any dispositive motion with respect

         to Plaintiff’s mental capacity and the validity of the Release. If so, Defendant shall,

         include in its letter a proposed briefing schedule.

     A copy of this Order will be mailed to the pro se Plaintiff by Chambers.

SO ORDERED.

DATED:        New York, New York
              April 8, 2020

                                                   ______________________________
                                                   STEWART D. AARON
                                                   United States Magistrate Judge




                                              2
